Fourth Court of Appeals
                                San Antonio, Texas
                                    November 26, 2019

                                   No. 04-19-00539-CV

                                    Cristina PADILLA,
                                          Appellant

                                             v.

                         RED LOBSTER HOSPITALITY, LLC,
                                    Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-21243
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before December 27, 2019.

      It is so ORDERED on November 26, 2019.

                                                         PER CURIAM

      ATTESTED TO: _________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT